933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jason LYNOTT, Petitioner-Appellant,v.Bill STORY, Warden, Respondent-Appellee.
No. 91-5046.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

ORDER
Before KEITH and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Jason Lynott, a pro se federal prisoner, appeals the district court's dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lynott is currently serving the remainder of an aggregate twenty-six year regular adult sentence after being returned to prison for a third time as a parole violator.  Shortly after his second release, Lynott was accused of theft by deception and selling narcotic substances (morphine sulfate tablets) to an undercover police officer.  Lynott's probation officer, Coody, requested a parole violation warrant which Skaggs, a post-release analyst, processed.  A warrant was issued, and a revocation hearing was later held.  The hearing panel recommended that Lynott's parole be revoked.  The Parole Commission concurred and the National Appeals Board affirmed the decision.  During the interim, Lynott was convicted by a Georgia state court of distribution of morphine and was sentenced to a consecutive thirty year sentence.  Thereafter, Lynott received a special reconsideration hearing to address the issue of forfeiture


3
Accordingly, the request for counsel is denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.